          Case 1:19-cr-00552-GHW Document 42 Filed 07/23/20 Page 1 of 3
                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 7/23/2020
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                                              :
                              -v-                             :        1: 19-cr-00552-GHW
                                                              :
 EDWARD SHIN,                                                 :             ORDER
                                                              :
                                            Defendant. :
 ------------------------------------------------------------ X
GREGORY H. WOODS, United States District Judge:

        Due to the on-going novel coronavirus pandemic, the Southern District of New York has

enacted certain protocols designed to ensure the safety of anyone appearing in any Southern District

courthouse. This includes a requirement that every person appearing in a Southern District of New

York courthouse complete a questionnaire and have their temperature taken. Instructions for

completing this questionnaire are attached.

        Counsel for Defendant are directed to ensure that Defendant is provided with a copy of this

order and its attachment. Completing the questionnaire ahead of time will save time and effort

upon entry. Only those individuals who meet the entry requirements established by the

questionnaire will be permitted entry. Please contact chambers if any member of your team does

not meet the requirements.

        SO ORDERED.

Dated: July 23, 2020
                                                             __________________________________
                                                                     GREGORY H. WOODS
                                                                    United States District Judge
Case 1:19-cr-00552-GHW Document 42 Filed 07/23/20 Page 2 of 3




                       EXHIBIT A
         Case 1:19-cr-00552-GHW Document 42 Filed 07/23/20 Page 3 of 3




All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.
